Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 6 and 13 are objected to because of the following informalities:  
Examiner suggests replacing “the first and second time slots” in claim 6 (line 1) and claim 13 (line 1) with - - the first time slot and the second time slot - -. 
Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 3-5 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 10 recite “the timing advance control MAC CE” in lines 1-2 and line 1, respectively. “The timing advance control MAC CE” is indefinite, as it lacks antecedent basis. command MAC CE” in claim 3 (lines 1-2) and claim 10 (line 1), to be consistent with “a timing advance command medium access control-control element (MAC CE)” in claim 2 (lines 2-3) and claim 9 (lines 2-3), respectively. Whether the intent is for the limitation “the timing advance control MAC CE” to be “the timing advance command MAC CE”, or not, correction is required for claims 3 and 10 to be definite.
Claims 4-5 are rejected as being dependent of the rejected claim 3.
Claims 11-12 are rejected as being dependent of the rejected claim 10.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another 

7. 	Claims 1, 6-7, 8, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinan ‘620 Emb1 (US 2013/0188620, Embodiment 1, FIG. 4, para 23 and 190-191, “Dinan ‘620 Emb1”).
Regarding claims 1 and 8, Dinan ‘620 Emb1 discloses a user equipment (UE) for transmitting and receiving a signal in a wireless communication system (FIG. 4, para 23; wireless device 406 that communicates with base station 401 in a communication network), the UE comprising:
a transceiver (FIG. 4, para 23; communication interface 407) configured to 
receive timing advance command information from a base station in a first time slot (para 23 and 190-191; UE receives a timing advance command in a subframe; although the reference does not explicitly disclose receive timing advance command information from a base station in a first time slot, it is inherent in the reference that the UE receives the timing advance command from a base station, because the UE receives information from the communication network via the base station); and
at least one processor (FIG. 4, para 23; processor 408) configured to 
identify at least one uplink carrier to which the timing advance command information is applied (para 190-191; the UE adjusts uplink transmission timing for PUCCH based on the received timing advance command; thus, the UE identifies a PUCCH uplink carrier that the UE applies the timing advance to) and 
para 190-191; the UE adjusts uplink transmission timing for PUCCH based on the received timing advance command, relative to the subframe in which the UE receives the timing advance command; thus, the UE changes uplink timing of the PUCCH carrier in a second subframe, based on the timing advance command).
Regarding claims 6 and 13, Dinan ‘620 Emb1 discloses all the limitations with respect to claims 1 and 8, as outlined above.
Further, Dinan ‘620 Emb1 discloses wherein the first and second time slots are determined based on an uplink slot (para 190-191; the UE adjusts uplink transmission timing for PUCCH based on the received timing advance command, relative to the first subframe in which the UE receives the timing advance command; thus, the UE changes uplink timing of the PUCCH carrier in a second subframe, based on the timing advance command and the first subframe; therefore, the first subframe is the uplink subframe based on which the second subframe is determined).
Regarding claims 7 and 14, Dinan ‘620 Emb1 discloses all the limitations with respect to claims 1 and 8, as outlined above.
Further, Dinan ‘620 Emb1 discloses wherein the at least one processor is further configured to control the transceiver to transmit the signal to the base station on the at least one uplink carrier based on the changed uplink timing (para 190-191; the UE adjusts uplink transmission timing for the PUCCH based on the received timing advance command; thus, the UE changes uplink timing of the PUCCH carrier based on the timing advance command, and transmits on the PUCCH carrier to the base station based on the changed uplink timing).

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan ‘620 Emb1, in view of Dinan ‘620 Emb2 (US 2013/0188620, Embodiment 2, para 43, “Dinan ‘620 Emb2”).
Regarding claims 2 and 9, Dinan ‘620 Emb1 discloses all the limitations with respect to claims 1 and 8, as outlined above.
However, Dinan ‘620 Emb1 does not specifically disclose wherein the timing advance command information, which is received from the base station, is included in a timing advance command medium access control-control element (MAC CE).
Dinan ‘620 Emb2 teaches wherein the timing advance command information, which is received from the base station, is included in a timing advance command medium access control-control element (MAC CE) (para 43; base station transmits a time alignment command via a time alignment command MAC control element).
Dinan ‘620 Emb2, para 17).
 10.	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan ‘620 Emb1, in view of Dinan ‘620 Emb2, and further in view of Dinan ‘620 Emb3 (US 2013/0188620, Embodiment 3, para 44 and 50, “Dinan ‘620 Emb3”).
Regarding claims 3 and 10, Dinan ‘620 Emb1 in combination with Dinan ‘620 Emb2 discloses all the limitations with respect to claims 2 and 9, respectively, as outlined above.
However, Dinan ‘620 Emb1 in combination with Dinan ‘620 Emb2 does not specifically disclose wherein the timing advance control MAC CE includes information indicating a timing advance group including a plurality of cells, and the at least one uplink carrier to which the timing advance command information is applied is an uplink carrier for the plurality of cells.
Dinan ‘620 Emb3 teaches wherein the timing advance control MAC CE includes information indicating a timing advance group including a plurality of cells (para 44 and 50; MAC TA command includes a TAG index to identify a timing advance group (TAG) of a plurality of cells; examiner notes that claims 3 and 10 are rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “the timing advance command MAC CE includes information indicating a timing advance group including a plurality of cells”), and 
the at least one uplink carrier to which the timing advance command information is applied is an uplink carrier for the plurality of cells (para 44 and 50; the timing advance is applied to align uplink transmissions in the TAG; thus, the timing advance is applied to an uplink carrier for the TAG).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined UE of Dinan ‘620 Emb1 and Dinan ‘620 Emb2, to include Dinan ‘620 Emb3’s MAC TA command that includes a TAG index to identify a timing advance group (TAG) of a plurality of cells. The motivation for doing so would have been to enable operation of multiple timing advance groups (Dinan ‘620 Emb3, para 17).
11.	Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan ‘620 Emb1, in view of Dinan ‘620 Emb2, further in view of Dinan ‘620 Emb3, and further in view of Son ‘861 (US 2019/0215861, “Son ‘861”; Son ‘861 was filed on January 9, 2019, claiming priority to US provisional application 62/615431 filed on January 9, 2018, and thus Son ‘861 was effectively filed before the claimed invention; further, the US provisional application 62/615431 fully supports all citations made in the rejection from the Son ‘861 reference)
Regarding claims 4 and 11, Dinan ‘620 Emb1 in combination with Dinan ‘620 Emb2 and Dinan ‘620 Emb3 discloses all the limitations with respect to claims 3 and 10, respectively, as outlined above.
However, Dinan ‘620 Emb1 in combination with Dinan ‘620 Emb2 and Dinan ‘620 Emb3 does not specifically disclose wherein the at least one uplink carrier to which the timing advance command information is applied includes a plurality of bandwidth parts (BWPs) for the plurality of cells.
Son ‘861 teaches wherein the at least one uplink carrier to which the timing advance command information is applied includes a plurality of bandwidth parts (BWPs) for the plurality of cells (para 147-148, 155, and 304; the same transmission timing adjustment T_TA is applied to all the UL BWPs of all serving cells of the same timing advance group (TAG) of cells; the UL BWPs are configured for at least one uplink carrier in the TAG; thus, the at least one uplink carrier to which timing adjustment is applied includes a plurality of BWPs for the plurality of cells in the TAG).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined UE of Dinan ‘620 Emb1, Dinan ‘620 Emb2,  and Dinan ‘620 Emb3, to include Son ‘861’s at least one uplink carrier to which timing adjustment is applied that includes a plurality of BWPs for the plurality of cells in the TAG. The motivation for doing so would have been to facilitate uplink transmission timing adjustment in OFDM based mobile communication system with multiple subcarrier spacings (Son ‘861, para 5).
Regarding claims 5 and 12, Dinan ‘620 Emb1 in combination with Dinan ‘620 Emb2, Dinan ‘620 Emb3, and Son ‘861 discloses all the limitations with respect to claims 4 and 11, respectively, as outlined above.
Further, Son ‘861 teaches wherein the at least one processor is further configured to calculate the second time slot based on a BWP having a minimum subcarrier spacing (SCS) among the plurality of BWPs (para 35, 118, 147-148, and 170; the transmission timing adjustment T_TA is determined based on the smallest SCS of UL BWPs of cells in the TAG; uplink transmission timing is adjusted based on the determined T_TA; a slot is a transmission time unit; thus, the UL transmission slot is determined based on the UL BWP having the smallest SCS among UL BWPs of the TAG).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined UE of Dinan ‘620 Emb1, Dinan ‘620 Emb2,  Dinan ‘620 Emb3, and Son ‘861, to further include Son ‘861’s UL transmission slot that is determined based on the UL BWP having the smallest SCS among UL BWPs of the TAG. The motivation for doing so would have been to facilitate uplink transmission Son ‘861, para 5).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai U.S. Pub. No. 2019/0313407 – Determination of TA adjustment timing 
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474